108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Morris Lynn JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2789.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1997.Decided March 10, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Morris Johnson appeals from the district court's1 order dismissing without prejudice for lack of subject matter jurisdiction his motion to expunge or correct records of the Bureau of Prisons and the United States Parole Commission.  Reviewing de novo, we conclude that Johnson's motion was properly construed as an attack on the execution of his sentence, and as such, is cognizable in a 28 U.S.C. § 2241 petition filed in a court with jurisdiction over Johnson's present custodian.  See Bell v. United States, 48 F.3d 1042, 1043-44 (8th Cir.1995);  Schneider v. United States, 27 F.3d 1327, 1331 (8th Cir.1994) (standard of review), cert. denied, 115 S. Ct. 723 (1995).  As Johnson is incarcerated in Illinois, his petition was not properly filed in the District of Minnesota.  Accordingly, we affirm.



1
 The HONORABLE DAVID S. DOTY, United States District Judge for the District of Minnesota